               Case 2:20-cr-00167-RAJ Document 61 Filed 01/19/21 Page 1 of 3




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                           NO. CR 20-167 RAJ
 9
                               Plaintiff,                 ORDER SETTING TRIAL DATE
10
11                        v.
12
      GYEONG JEI LEE,
13
                               Defendant.
14
15
16          THE COURT having considered the motion to continue trial and pretrial motions
17 deadline filed by the parties in this matter, as well as the record and files herein, including
18 the Defendant’s written waiver of speedy trial, hereby makes the following findings:
19          1. On September 25, 2020, the Defendant was arrested on Complaint, charging
20              him with Interference with Flight Crew Members and Attendants, in violation
21              of 49 U.S.C. § 46504, and Assault Within the Special Aircraft Jurisdiction of
22              the United States, in violation of 18 U.S.C. § 113(a)(4) and 49 U.S.C. § 46506.
23              Dkt. 1. After his arrest, the United States filed a Motion for Detention. Dkt. 2.
24          2. On September 30, 2020, a federal grand jury indicted the Defendant, charging
25              him with Interference with Flight Crew Members and Attendants, in violation
26              of 49 U.S.C. § 46504, and Assault Within the Special Aircraft Jurisdiction of
27              the United States, in violation of 18 U.S.C. § 113(a)(4) and 49 U.S.C. § 46506.
28              Dkt. 8.

     ORDER SETTING TRIAL DATE – 1                                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jei Lee, No. CR 20-167 RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-cr-00167-RAJ Document 61 Filed 01/19/21 Page 2 of 3




 1          3. On October 2, 2020, the United States filed a motion to Schedule a
 2              Competency Evaluation and Hearing. Dkt. 15.
 3          4. On October 22, 2020, Magistrate Judge Tsuchida ordered the Defendant to be
 4              released on conditions of Appearance Bond to include requiring psychiatric
 5              treatment upon release from the Federal Detention Center. Dkt. 47.
 6          5. On November 16, 2020, the Defendant was ordered to undergo a competency
 7              evaluation conducted by Dr. Martinez. Dkt. 51. In so ordering, the Court
 8              excluded any time resulting from any proceeding, including any examinations,
 9              to determine the Defendant’s competency in computing the time within which
10              trial must commence. 18 U.S.C. § 3161(h)(1)(A). Id.
11          6. On January 19, 2021, the Court considered the competency examination
12              conducted by Dr. Martinez, conducted a hearing pursuant to 18 U.S.C. § 4241
13              and 18 U.S.C. § 4247, and found the Defendant competent to stand trial.
14          7. The parties request that trial begin in this matter on October 4, 2021.
15          8. The ends of justice served by extending the trial date in this matter to October
16              4, 2020 outweighs the Defendant’s and the public’s best interests to a speedy
17              trial. See 18 U.S.C. § 3161(h)(7)(A); 18 U.S.C. § 3161(h)(7)(B)(i), (iv).
18          9. The failure to grant the continuance would deny defense counsel the
19              reasonable time necessary for effective preparation, taking into account the
20              exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(A).
21          IT IS THEREFORE ORDERED that all pretrial motions, including motions in
22 limine, shall be filed no later than August 4, 2021, and that trial will begin on October 4,
23 2021.
24 ///
25 ///
26 ///
27 ///
28 ///

     ORDER SETTING TRIAL DATE – 2                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jei Lee, No. CR 20-167 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-cr-00167-RAJ Document 61 Filed 01/19/21 Page 3 of 3




1           IT IS FURTHER ORDERED THAT the time period between the date of this order
2 and the trial date of October 4, 2021, is excludable time, pursuant to 18 U.S.C. §
3 3161(h)(7)(A), for the purposes of computing the time limitations imposed by the Speedy
4 Trial Act, 18 U.S.C. § 3161-3174.
5           DATED this 19th day of January, 2021.
6
7                                                         A
8                                                         The Honorable Richard A. Jones
9                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER SETTING TRIAL DATE – 3                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jei Lee, No. CR 20-167 RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
